DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:
In Reference to Claim 1
In line 1, the phrase “in front part” should read –in a front part–.
In line 8, the phrase “with a catalytic device being attached to the intermediate exhaust pipe” should read –the intermediate exhaust pipe including a catalytic device
In line 10, the phrase “with a muffler being attached to the rear exhaust pipe” should read –the rear exhaust pipe including a muffler
In lines 11 – 12, the phrase “wherein the front bank exhaust pipe and the intermediate exhaust pipe are connected with each other via a ball joint” should read –wherein the front bank exhaust pipe is connected to the intermediate exhaust pipe 
In lines 13 – 14, the phrase “the intermediate exhaust pipe and the rear exhaust pipe are connected with each other via a ball joint” should read –wherein the intermediate exhaust pipe is connected to the rear exhaust pipe 
In line 15, the phrase “a flexible pipe, elastically deformable, is attached” should read –a flexible pipe, configured to elastically deform–.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “catalytic device” in claim 1.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,144,800 to Shioya et al. (Shioya) in view of US Patent Application Publication No. 2009/0159147 to Yamaguchi et al. (Yamaguchi) and US Patent No. 4,856,822 to Parker (Parker).
In Reference to Claim 1
Shioya teaches (see Shioya and Fig. 1 as annotated by the Examiner below):
An exhaust pipe structure comprising:
A front bank exhaust pipe (Fig. 1 – reference characters 8, 10) connected to an exhaust manifold (4) on a front bank (2) of the V engine (1);
A rear bank exhaust pipe (9) adapted to connect an exhaust manifold (5) on a rear bank (3) of the V engine to the front bank exhaust pipe;
A branched section (C) between the front bank exhaust pipe and the rear bank exhaust pipe;
An intermediate exhaust pipe (IEP) connected to a downstream side of the front bank exhaust pipe, the intermediate exhaust pipe including a catalytic device (13); and
A rear exhaust pipe (REP) connected to a downstream side of the intermediate exhaust pipe.
Shioya does not teach the following which is taught by Yamaguchi (see Yamaguchi and Fig. 1Y below):
The rear exhaust pipe (Fig. 1Y – reference character 13) including a muffler (21),

Wherein the intermediate exhaust pipe is connected to the rear exhaust pipe via a ball joint (15).
Neither Shioya nor Yamaguchi teach the following which is taught by Parker (see Parker and Figs. 3 and 5 below):
Wherein a flexible pipe (Fig. 5 – reference characters 11b, 12, 14), configured to elastically deform (Parker col. 7; lines 19 – 25), is attached to the front bank exhaust pipe (6) on a side upstream of the branched section (as seen from Fig. 3*).
* – It is to be noted that while Parker does not explicitly teach a branched section, the flexible pipe would be upstream of the branched section of Shioya when added to the exhaust manifold system of Shioya.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Yamaguchi to include a muffler in the rear exhaust pipe as well as to connect the front bank exhaust pipe, the intermediate exhaust pipe, and the rear exhaust pipe to each other via ball joints within the exhaust manifold system of Shioya since mufflers are well known in the art to dampen engine noises and the ball joints enable loads from the weight of the separate exhaust pipes to combine to be almost zero as taught by Yamaguchi (paragraph [0007]).  It would have been further obvious to have applied the teaching of Parker to include a flexible pipe at a position upstream of the branched section within 

In Reference to Claim 2
Neither Shioya nor Yamaguchi teach the following which is taught by Parker:
In addition to all the limitations of claim 1 discussed above, wherein the flexible pipe is placed under an oil pan of the V engine (as seen from Fig. 3*).
* – It is to be noted that the flexible pipe of Parker is disposed directly below the engine 2A which would also be under an oil pan of the engine of Shioya when added to the exhaust manifold system of Shioya.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Parker to dispose the flexible pipe below an oil pan of the engine within the exhaust manifold system of Shioya, as modified by Yamaguchi, since it would provide a joint with the inbuilt flexibility and movement capability to connect two pipes or pipe sections which are subject to a limited-range universal movement as taught by Parker (col. 2; lines 43 – 48).


    PNG
    media_image1.png
    356
    667
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER


    PNG
    media_image2.png
    477
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    211
    361
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    462
    535
    media_image4.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamamoto (US 4,522,282); Brinkmeyer et al. (US 2010/0154397); Mabuchi et al. (US 2008/0163613); and Godel et al. (US 2003/0024584) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JORGE L LEON JR/Primary Examiner, Art Unit 3746